                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RICHARD DALANAS,

                      Plaintiff,
                                                         CIVIL ACTION
           v.                                            NO. 19-1369

 UNI-KEM CHEMICALS, INC.,

                      Defendant.


                                       ORDER

      AND NOW, this 20th day of August, 2019, upon consideration of Defendant’s

Motion to Dismiss, or in the alternative, Motion for Summary Judgment (ECF No. 11),

Plaintiff’s Response (ECF No. 12) and Defendant’s Reply (ECF No. 13), it is hereby

ORDERED that the Motion is DENIED.

                                               BY THE COURT:



                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
